Citation Nr: 0812869	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-03 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of left (minor) forearm gunshot wound of Muscle 
Group (MG) VIII, to include entitlement to a separate 
compensable rating for residual scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.   

In a rating decision dated January 2005, the veteran was 
granted a separate evaluation of 10 percent for functional 
loss due to pain for his left forearm gunshot wound 
residuals.  He subsequently testified at a hearing at the RO 
in April 2005.  A transcript of his testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's left forearm disability is manifested by no 
more than a moderate muscle impairment. 

2.  A superficial painful scar of the left forearm has been 
shown on examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of left (minor) forearm gunshot wound of MG 
VIII have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.56, 4.59, 
4.73,  Diagnostic Code (DC) 5308 (2007). 

2.  The criteria for a separate 10 percent evaluation for 
residual scarring of the left forearm have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes (DC) identify the various disabilities. 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Muscle Injury

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, weakness, pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  The severity of the muscle disability is determined 
by application of criteria at 38 C.F.R. § 4.56.  

For DCs 5301 through 5323, disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  A disability is 
considered to be slight if the disability results from a 
simple wound without debridement, infection, shown by service 
medical records to be a superficial wound requiring brief 
treatment and return to duty and healing with good functional 
results, without any of the cardinal signs of muscle 
disability as shown above.  The objective evidence of slight 
disability consists of a minimal scar, no evidence of facial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56. 

A muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of  
short track from a single bullet or a small shell or shrapnel  
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged  
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle  
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered  
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.

Muscle disability is considered to be moderately severe if it  
results from a through and through or deep penetrating wound  
by a small high velocity missile or large low-velocity  
missile, with evidence of debridement, prolonged infection,  
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing  
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and  
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The  
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a  
track of the missile through one or more muscle groups, the  
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56.

In the present case, a police report dated November 1957 
shows that the veteran was stabbed in the left forearm while 
on authorized leave in July 1955.  A 10 percent evaluation 
was assigned for the residuals of that injury in a rating 
decision prepared in July 1973.  In his VA Form 9 dated 
August 2004, he claims that he is entitled to an increased 
rating for his disability because the pain in his left arm 
has increased.  At his hearing in April 2005, he also 
testified that he had decreased strength in his left hand and 
could not hold heavy objects for prolonged periods or do 
exercises or activities where he had to depend on his hands.  

Diagnostic Code 5308 addresses disabilities of MG VIII, which 
includes extension of the wrist, fingers, and thumb; 
abduction of the thumb; muscles arising mainly from external 
condyle of humerus; extensors of carpus, fingers, and thumb; 
and supinator.  A slight injury to MG VIII warrants a 
noncompensable rating for both the dominant and nondominant 
extremity.  

A moderate injury is evaluated as 10 percent disabling for 
both the dominant and nondominant extremity.  A moderately 
severe injury warrants a 20 percent rating for both the 
dominant and nondominant extremity.  A severe injury warrants 
a 30 percent rating for the dominant extremity and a 20 
percent rating for the nondominant extremity.  Here, the 
veteran is right handed so his injury is on his nondominant 
extremity.  

The veteran underwent a VA examination in April 2004.  He 
reported having flare-ups, left upper extremity weakness, 
numbness and tingling in the wounded area, and pain, 
weakness, and fatigue in his left forearm.  On examination, 
there was no evidence of an entry or exit wound.  He had a 
healed 11 centimeter (cm) scar on his left forearm extensor 
surface that was sensitive and tender upon palpation.  The 
examiner noted left forearm extensor musculature atrophy and 
left thenar, hypothenar atrophy as compared to the right 
side.  No adhesions or tendon damage was found.  

The veteran had decreasing sensation with pinprick on the 
left C6, C7, and medial antebrachial cutaneous nerve area 
dermatomes.  Weakness rated 4/5 in the grading scale was 
noted upon wrist extension, flexion, and supination.  The 
veteran also had limitation of motion on wrist extension that 
was due to weakness and poor endurance.  He had full range of 
motion of the elbow and wrist joints against gravity and 
resistance that was rated 4/5.  An x-ray of the forearm 
showed no abnormalities.   

The veteran was examined again in April 2005.  The examiner 
noted a well healed 12 cm scar on his left forearm that was 
tender when touched.  There were no injuries affecting bony 
structures, nerves, or vascular structures.  He had symptoms 
of pain and weakness in his left wrist that did not interfere 
with daily living activities.  There was no tissue loss 
comparison, but atrophy of the left forearm extensor group 
was noted.  Muscle strength was 4/5 for left extensor carpi 
radialis brevis and longus.  Muscle herniation, adhesions, 
and tendon damage were not present.  

The veteran had loss of muscle function in the left forearm 
and a strength of 4/5 for wrist extension on the left side.  
He had full active left elbow joint and left wrist joint 
flexion and extension, although weakness was noted.  He also 
showed signs of fatigue and weakness with strong resistance 
to the left wrist.  

The evidence shows that the veteran's injury was caused by a 
deep penetrating knife wound without the explosive effect of 
a high velocity missile (although there was some later 
question of whether he had been shot at the time of the 
incident).  Nonetheless, there is evidence of consistent 
complaints of three of the cardinal signs and symptoms of 
muscle disability; namely lowered threshold of fatigue, 
weakness, and pain.  Both VA examinations confirm the 
existence of a tender scar on the left forearm, atrophy of 
the left forearm extensor group, and limitation of motion in 
the left wrist due to pain, fatigability, and weakness.  

The medical evidence does not contain findings consistent 
with a moderately severe disability of the left forearm so as 
to warrant the next higher evaluation.  Although the 
veteran's injury has been characterized as a gunshot wound, a 
police report from November 1958 shows that the veteran was 
cut with a knife.  Hence, there is no evidence of a through 
and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile.  

Further, the veteran was not hospitalized for a prolonged 
period for treatment of his stab wound.  And, his testimony 
before the RO indicated that he had been able to keep up with 
his work requirements.  The objective evidence shows that the 
injury only affects one muscle group.  Additionally, he has 
no loss of deep fascia, muscle substance, or normal firm 
resistance of muscles in his left arm as compared to his 
right.  Accordingly, his disability more closely approximates 
the criteria of a moderate injury than a moderately severe 
injury.  

The veteran is already in receipt of a separate 10 percent 
rating for functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of  a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, DeLuca considerations are not applicable in this 
case.   

For the foregoing reasons, the Board finds that the evidence 
supports an evaluation of 10 percent for the veteran's 
residuals of left forearm gunshot wound and no more.  Since 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  Hence, the claim for an evaluation 
in excess of 10 percent must be denied.  

Next, the veteran has not presented evidence to support the 
premise that his service-connected muscle injury results in 
marked interference with employment or frequent periods of 
hospitalization that make application of the regular 
schedular standards impracticable.  38 C.F.R. § 3.321(b).  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the agency of original 
jurisdiction, the Board will not address the veteran's 
entitlement to an extraschedular rating.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance).  

Residual Scarring

Notwithstanding the above, the Board finds that the evidence 
supports a separate 10 percent rating for residual scarring 
of the left forearm.  In evaluating the scar residuals, the 
Board notes that the applicable rating criteria for skin 
disorders, including those for residual scarring, 38 C.F.R. § 
4.118, was amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  Since the veteran filed his 
claim after this date, only the amended regulations are for 
application.

Under the applicable regulations, DC 7804 provides that 
superficial scars (defined as one not associated with 
underlying soft tissue damage) will be rated 10 percent 
disabling if painful on examination.  

As noted above, the veteran underwent two separate VA 
examinations in order to assess his muscle disability.  As 
part of those examinations, both examiners made findings 
reflecting objective evidence of tender and painful scarring.  
Specifically, the April 2004 examiner noted an 11 cm scar on 
his left forearm extensor surface that was sensitive and 
tender upon palpation.  Similarly, the April 2005 examiner 
reported a 12 cm scar on the left forearm that was tender 
when touched.  

In this case, the Board finds, based on the evidence of 
record, that a separate compensable evaluation for residual 
scarring of the left forearm is warranted.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Parenthetically, the Board 
notes that pre-Esteban the scarring was considered part of 
the award of a compensable rating for muscle damage pursuant 
to 38 C.F.R. §§ 4.55, 4.56.  Post-Esteban, however, there is 
a basis for the award of the separate compensable rating 
which is assigned here.  

However, a higher than 10 percent evaluation is not 
warranted.  Specifically, the evidence does not show that the 
scar exceeds the size limitations imposed by the regulations 
for a higher rating, nor does it have any effect on 
limitation of motion of the arm beyond that already 
contemplated for muscle injury residuals.  Accordingly, a 
separate 10 percent evaluation, but no more, is warranted for 
residual scarring of the left forearm.  

Because the Board has considered regulations which were not 
considered by the RO, the Board is required to determine 
whether the claimant would be prejudiced.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, given the 
favorable outcome on the issue of a separate compensable 
evaluation for residual scarring, the Board finds that there 
is no prejudice to the veteran in considering the issue under 
the recently amended regulations.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  However, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Nonetheless, any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.
 
The Board acknowledges that the VCAA letter sent to the 
veteran in March 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, he was provided with a statement of the case in 
January 2005 outlining the diagnostic codes used to evaluate 
his claim.  This document discussed specific evidence and the 
particular legal requirements applicable to the claim.  Based 
on the evidence above, the veteran can be expected to 
understand what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, he 
testified that he had diminished strength in his left arm and 
discussed how the disability affected his daily life.  In 
addition, he described the impact of his left arm disability 
to the VA examiners and in various correspondence to the RO 
reflecting his actual knowledge of what was needed to support 
his claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, the RO obtained 
service medical records and VA outpatient treatment records.  
Further, he was provided an opportunity to set forth his 
contentions during the hearing before the RO.  In addition, 
he was afforded two VA medical examinations to assess his 
service-connected disability.
 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Further, as the Board is granting in full the benefit with 
respect to residual scarring, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of left (minor) forearm gunshot wound of MGVIII is 
denied. 

Entitlement to a separate 10 percent evaluation, but no more, 
for residual scarring of the left forearm is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


